Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the specification and claims have overcome the previously applied objections(s) and 112, and 103 rejections set forth in the Non-Final Office Action mailed on October 28th, 2020; accordingly, the previous grounds of rejection are withdrawn without prejudice. However, new grounds of objection and rejection have been applied as below. The new grounds were necessitated by the applicant’s amendment.

Drawings
The drawings are objected to because 
In response to the Non-Final office action, the applicant assigned reference character “31” to be “ upper portion of the lid main body” recited in claim 1.However, “31” is already being used as the “engaging protrusion” of the beverage cup (c).
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is led to be indefinite because it is unclear if “a second vent hole” of line 14 is a newly recited structure or refers back to “a second vent hole” of line 10. The claim will be interpreted as the latter, however further clarification and correction are required.
Claim 1 is led to be indefinite because it is unclear if “a first side ” of line 14 is a newly recited structure or refers back to “a first side” of line 11. The claim will be interpreted as the latter, however further clarification and correction are required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20090223961 –hereafter “Wang”) in view of Wang Kuo Tung (US 20160270571 – hereafter “Kuo Tung”) ,Boggs (US 20190315532), Geoffrey (GB 2186949) and KR20090010104U.
Regarding claim 1, Wang discloses A beverage cup lid (Fig.1), a lid main body (Fig.1) including: an engaging groove provided at an edge of the lid main body (See annotated figure below), a dispensing opening (Fig.2,50)  configured to be open upward at a side of an upper portion of the lid main body (Fig.2), with a cap (Fig.1, 30) being attached thereto so as to allow the user to drink the beverage; and a first vent hole (22) formed at an upper center of the lid main body (Fig.1) to allow outside air or inside air of a beverage cup to flow inside and outside a beverage cup .


    PNG
    media_image1.png
    433
    536
    media_image1.png
    Greyscale


	
Wang does not explicitly discloses a cup that has an engaging protrusion provided at an upper portion of the beverage cup 
Kuo Tung is in the field of endeavor and discloses a cup (Fig. 2, 4) that has an engaging protrusion (41) provided at an upper portion of the beverage cup.
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to have incorporate a cup with engaging protrusion to the invention of Wang as taught by Kuo Tung. Doing so would prevent leakage after combining the lid with the beverage cup ([0023]).
Additionally, Wang does not explicitly disclose the lid main body is provided at the upper portion thereof with a spiral groove portion having a spiral groove.
Boggs is in the field of endeavor and disclosed a lid that comprises an upper lid body in an incline slope position (Fig.1). This allows any of the distilled spirit which may drip from the side of spout 
Geoffery is in the field of endeavor and/or is reasonably pertinent to the applicant particular problem.  Geoffery discloses a spiral groove (21, Fig.4)
When considering this evidence as a whole,  we find it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang-Kuo Tung to incorporate a spiral groove to the spiral groove portion, as taught by Geoffery, in order to allow any distilled beverage which may drip from the side of spout to run down the angled cover drain back into the container as suggested by Boggs.  Such a combination is considered a combination of known elements in a known manner to yield predictable results.
The combination of Wang-Kuo Tung-Geoffrey  discloses all the elements of the invention except for the feature a cover fitted to the upper portion of the lid main body, provided with a second vent hole  provided at a first side thereof to allow air to pass therethrough, and configured to prevent the beverage leaking through the first vent hole from leaking outside wherein the cover comprises.
KR20090010104U is in the field of endeavor and discloses a cover (Fig.1,31)  fitted to the upper portion of the lid main body (Fig.1), provided with a second vent hole(31c) provided at a first side thereof to allow air to pass therethrough, and configured to prevent the beverage leaking through the first vent hole (23b) from leaking outside.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have modified Wang-Kuo Tung to incorporate a cover fitted to the upper portion of the lid main body, provided with a second vent hole provided at a first side thereof to allow air to pass therethrough, and configured to prevent the beverage leaking through the first vent hole (23b) from leaking outside, as taught by (KR20090010104U), in order to prevent foreign matter from going into the cup suggested by KR20090010104U.

	

    PNG
    media_image2.png
    365
    893
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    179
    361
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    427
    569
    media_image4.png
    Greyscale



Here, the leaked beverage is collected temporarily in the collecting portion before flowing back to the cup. The collector disclosed by Geoffery is capable of performing what is being claimed in the claimed invention.

Response to Arguments
Applicant’s arguments filed on January 6th , 2021 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that none of the cited prior art includes two layer of vents, the examiner respectfully disagrees. Previously cited references such as Hsieh (US 20040084452) and (KR 20090010104) show that the implementation of two vents was a well-known method in the art for various purposes. 
Although the vent of Boggs is placed on the side, closer to the rim; Bogg provides the solution to catch excess liquid by providing a collecting portion with a vent that sits below the spout/opening used for consuming beverage. Although, Bogg does not use spiral groove to position the collecting portion at a lower level than the spout, Geoffery discloses the use of spiral groove with a collector at the center with a vent. Thus, with the inspiration of Bogg, it is obvious to arrive at the result claimed by the applicant. 
In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art,"Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are "[t]hree cases decided after Graham [that] illustrate this doctrine." Id.  at 416, 82 USPQ2d at 1395. (1) "In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." Id. (2) "In Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., . . . [t]he two [pre-existing elements] in combination did no more than they Id.  at 416-17, 82 USPQ2d at 1395. (3) "[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417, 82 USPQ2d at 1395-96 (Internal quotations omitted.). The principles underlining these cases are instructive when the question is whether a patent application claiming the combination of elements of prior art would have been obvious. The Supreme Court further stated that: When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103  likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at 417, 82 USPQ2d at 1396.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/SANJIDUL ISLAM/               Examiner, Art Unit 3736